
	
		I
		112th CONGRESS
		2d Session
		H. R. 4229
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Berman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Ackerman,
			 Mr. Chabot,
			 Mr. Cicilline, and
			 Ms. Buerkle) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize further assistance to Israel for the Iron
		  Dome anti-missile defense system.
	
	
		1.Short titleThis Act may be cited as the
			 Iron Dome Support Act.
		2.FindingsCongress finds the following:
			(1)The State of Israel remains under grave
			 threat and frequent attack from missiles, rockets, and mortar shells fired at
			 Israeli civilian targets by militants from the Foreign Terrorist Organization
			 Hamas on its southern border and by the Foreign Terrorist Organization
			 Hezbollah on its northern border, which have killed, wounded, or inflicted
			 psychological trauma on countless Israelis.
			(2)The United States
			 remains committed to Israel’s qualitative military edge, including its
			 advantage over non-state actors such as Hezbollah and Hamas, which boast
			 increasingly sophisticated and powerful weapons as a result of support from
			 Iran, Syria, and other state actors.
			(3)The Israeli
			 Defense Forces report that the Iron Dome anti-missile defense system has
			 achieved a success rate of more than 90 percent, intercepting rockets bound for
			 residential neighborhoods, busy road junctions, shopping centers, and crowded
			 streets in southern Israel.
			(4)The recent success
			 of the Iron Dome anti-missile defense system averted massive Israeli
			 casualties, thereby eliminating Israel’s need to conduct a ground-based attack
			 against Gaza-based terrorists, enhancing Israel’s operational flexibility, and
			 preventing terrorists from plunging the region into crisis whenever they
			 choose.
			(5)The United States
			 can help to advance its own vital national security interests and the cause of
			 Middle Eastern peace and stability by supporting Israel’s ability to defend
			 itself against missiles, rockets, and other threats.
			(6)In 2010, President
			 Obama requested funds to help the State of Israel procure and maintain Iron
			 Dome missile batteries. The House of Representatives then overwhelmingly passed
			 the United States-Israel Rocket and Missile Defense Cooperation and Support
			 Act.
			(7)The Government of
			 Israel currently has three operational Iron Dome batteries deployed in the
			 field, which are far from sufficient to protect all of Israel’s
			 territory.
			3.Authorization of
			 assistance to Israel for Iron Dome anti-missile defense systemThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance,
			 upon request by the Government of Israel, for the procurement, maintenance, and
			 sustainment of the Iron Dome anti-missile defense system for purposes of
			 intercepting short-range missiles launched against Israel.
		
